Citation Nr: 1516229	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  13-20 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 40 percent for Crohn's Disease with right partial colectomy and terminal ileum resection and hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to September 1971.

This matter initially comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In December 2014, the Veteran presented testimony during a Board videoconference hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the electronic claims file.

During the hearing, the Veteran indicated that he had been diagnosed with cirrhosis and also discussed his pancreatic cysts and kidney disabilities.  As the matter of entitlement to service connection for cirrhosis and claims for increased rating for nephrolithiasis and pancreatic neoplasm are not currently before the Board, they are referred to the Agency of Original Jurisdiction (AOJ) for additional development.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.









REMAND

Upon review of the claims file, the Board believes that additional development on the claim on appeal is warranted.  

The Veteran's service-connected Crohn's Disease with right partial colectomy and terminal ileum resection and hepatitis is rated as 40 percent disabling pursuant to 38 C.F.R. § 4.11, Diagnostic Codes 7323-7345. 

Hyphenated diagnostic codes are used when a rating requires use of additional rating criteria to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.71a.

In this case, the Veteran's service-connected Crohn's disease with right partial colectomy and terminal ileum resection and hepatitis is rated under the criteria of Diagnostic Code 7345 for chronic liver disease without cirrhosis (included hepatitis B and chronic active hepatitis, but excluding hepatitis C).  He has consistently argued that his hepatitis C should be rated separately from his Crohn's disease with right partial colectomy and terminal ileum resection.

In the March 2010 rating decision, the RO indicated that the Veteran's hepatitis C has been linked to the treatment for Crohn's disease but may not be rated separately.  The RO has also denied service connection for hepatitis C, noting that it supports the rating for his service-connected Crohn's disease with right partial colectomy and terminal ileum resection and hepatitis.

Under 38 C.F.R. § 4.114, diagnosed codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 will not be combined with each other, and a single evaluation is assigned under the diagnosed code which reflected the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  See 38 C.F.R. § 4.114.

Various treatment records indicate that the Veteran's hepatitis is characterized as hepatitis C and was contracted in 1975 as the result of colectomy resection of the terminal ileum.  The Board observes that hepatitis C is rated under Diagnostic Code 7354 and is not precluded from separate evaluation under 38 C.F.R. § 4.114.

Accordingly, this matter must be remanded for the AOJ to assign a separate rating under Diagnostic Code 7354 for hepatitis C in the first instance. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake any development deemed necessary to determine the appropriate ratings for the separate manifestations of the service-connected Crohn's disease with right partial colectomy and terminal ileum resection and hepatitis, to include obtaining any outstanding medical evidence and updated gastrointestinal and hepatitis C examinations.

2.  Then, the AOJ should issue a rating action assigning separate ratings for the Veteran's hepatitis C under Diagnostic Code 7354 and for Crohn's disease with right partial colectomy and terminal ileum resection.

3. Then, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

